IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Tiffany Bonita McCall,                    :
                          Petitioner      :
                                          :
             v.                           :          No. 423 C.D. 2017
                                          :
Pennsylvania Treasury Department          :
Bureau of Unclaimed Property,             :
                       Respondent         :

                                       ORDER

             NOW, January 18, 2018, upon consideration of petitioner’s

application for reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge